IN THE SUPREME COURT OF THE STATE OF NEVADA


                     IN THE MATTER OF THE                                     No. 84941
                     RESIGNATION OF MICHAEL JAMES
                     DAWSON, BAR NO. 944.




                              ORDER GRANTING PETITION FOR RESIGNATION
                                   This is a joint petition by the State Bar of Nevada and attorney
                    Michael James Dawson for his resignation from the Nevada bar.
                                   SCR 98(5) provides that Nevada attorneys who are not actively
                    practicing law in this state may resign from the state bar if certain
                    conditions are met. The petition includes statements from state bar staff
                    confirming that no disciplinary, fee dispute arbitration, or client security
                    fund matters are pending against Dawson; and that he is current on all
                    membership fee payments and other financial commitments relating to his
                    practice of law in this state. See SCR 98(5)(a)(1)-(2).
                                   Bar counsel has recommended that the resignation be
                    approved, and the Board of Governors has approved the application for
                    resignation.      See SCR 98(5)(a)(2).      Dawson acknowledges that his
                    resignation is irrevocable and that the state bar retains continuing
                    jurisdiction with respect to matters involving a past member's conduct prior
                    to resignation. See SCR 98(5)(c)-(d). Finally, Dawson has submitted an
                    affidavit of compliance with SCR 115. See SCR 98(5)(e).



SUPREME COURT
       OF
     NEVADA
                                                                                  7.2 • vi-* 110
(0) I947A   de* ,
                                The   petition   satisfies the   requirements of SCR 98(5).
                     Accordingly, we approve attorney Michael James Dawson's resignation.
                     SCR 98(5)(a)(2). The petition is hereby granted.
                                It is so ORDERED.




                     cc:   Bar Counsel, State Bar of Nevada
                           Michael J. Dawson
                           Executive Director
                           Admissions Office, United States Supreme Court




SUPREME COURT
        OF
      NEVADA
                                                         2
(0) I 947A   440)P